DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, 19 and 20 in the reply filed on 19 January 2022 is acknowledged.  The traversal is on the ground(s) that the Office has failed to demonstrate that a serious search and/or examination burden would be placed on the Office if the restriction were not required.  
This is not found persuasive because there is a burden of search and the burden is shown by one of the following:   
a) each invention can be shown to have formed a separate subject for inventive effort even though the two inventions are classified together. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search, 
b) where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different CPC groups or electronic resources or employing different search queries).  The indicated different field of search must in fact be pertinent to the type of subject matter (e.g. method and device) covered by the claims. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 8, 24, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim KR 100505629.
Regarding claim 1, Kim Figs. 3a-3c and related text discloses a method of forming a semiconductor arrangement, comprising: 

forming a second electrical insulator layer 330 over the first electrical insulator 320 layer at a second rate, wherein the second rate is less than the first rate pars. 0016-0017.  
Regarding claim 2, Kim Figs. 3a-3c and related text discloses the method of claim 1, wherein forming the first electrical insulator layer 320 comprises forming an oxide layer par. 0002.  
	Regarding claim 3, Kim Figs. 3a-3c and related text discloses the method of claim 1, comprising: 
forming a dielectric layer 310 on the semiconductor substrate 300; and 
forming the trench 312 by etching the dielectric layer and the semiconductor substrate par. 0016.  
Regarding claim 8, Kim Figs. 3a-3c and related text discloses the method of claim 1, wherein: the trench 312 has a first aspect ratio of height-to-width (H1/W1), forming the first electrical insulator layer 320 comprises forming the first electrical insulator layer 320 to have a first electrical insulator layer trench Fig. 3A having a second aspect ratio of height-to-width (H2/W2), and H2/W2 is less than H1/W1.  
Regarding claim 24, Kim Figs. 3a-3c and related text discloses a method of forming a semiconductor arrangement, comprising: 
forming a first trench 312 in a semiconductor substrate 300; 
forming a first electrical insulator layer 320 in the first trench 312, wherein a second trench is defined by the first electrical insulator layer 320; and 16/866,612 Page 5 

Regarding claim 27, Kim Figs. 3a-3c and related text discloses the method of claim 24, wherein: 
forming the first electrical insulator layer 320 comprises forming the first electrical insulator layer at a first rate par. 0016, and forming the second electrical insulator layer 330 comprises forming the second electrical insulator layer at a second rate different than the first rate par. 0017.  
Regarding claim 29, Kim Figs. 3a-3c and related text discloses the method of claim 24, comprising: 
forming a dielectric layer 310 over the semiconductor substrate 300, wherein forming the first trench comprises further forming the first trench in the dielectric layer par. 0016.

Claim(s) 1, 2, 3, 8, 9, 19-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim KR20000059285.
Regarding claim 1, Kim Figs. 3a-3c and related text discloses a method of forming a semiconductor arrangement, comprising: 
forming a first electrical insulator layer 320 in a trench 312 in a semiconductor substrate 300 at a first rate par. 0021; and 
forming a second electrical insulator layer 330 over the first electrical insulator 320 layer at a second rate, wherein the second rate is less than the first rate par. 0022
claim 2, Kim Figs. 3a-3c and related text discloses the method of claim 1, wherein forming the first electrical insulator layer 320 comprises forming an oxide layer par. 0006.  
	Regarding claim 3, Kim Figs. 3a-3c and related text discloses the method of claim 1, comprising: 
forming a dielectric layer 310 on the semiconductor substrate 300; and 
forming the trench 312 by etching the dielectric layer and the semiconductor substrate par. 0021.  
Regarding claim 8, Kim Figs. 3a-3c and related text discloses the method of claim 1, wherein: the trench 312 has a first aspect ratio of height-to-width (H1/W1), forming the first electrical insulator layer 320 comprises forming the first electrical insulator layer 320 to have a first electrical insulator layer trench Fig. 3A having a second aspect ratio of height-to-width (H2/W2), and H2/W2 is less than H1/W1.  
Regarding claim 9, Kim Figs. 3a-3c and related text discloses the method of claim 1, comprising: forming a first conductive region in the semiconductor substrate adjacent the first electrical insulator layer; and forming a second conductive region in the semiconductor substrate adjacent the first electrical insulator layer, wherein the first conductive region is different than the second conductive region par. 0002.  
Regarding claim 19, Kim Figs. 3a-3c and related text discloses a method of forming a semiconductor arrangement, comprising: 
forming a first oxide layer 320 in a first trench 312 in a semiconductor substrate 300, wherein the first oxide layer has a first density (m/V) (e.g. first deposition rate, dependent on the flow rate of oxide); and forming a second oxide layer 330 in the first 
Regarding claim 20, Kim Figs. 3a-3c and related text discloses the method of claim 19, comprising: forming a third oxide layer 340 in the first trench 312 over the second oxide layer 330, wherein the third oxide layer has a third density (m/V), different than the second density (e.g. third deposition rate, dependent on the flow rate of oxide) par. 0023.  
Regarding claim 21, Kim Figs. 3a-3c and related text discloses the method of claim 19, comprising: forming a dielectric layer 310 over the semiconductor substrate 300; and forming the first trench by etching the dielectric layer and the semiconductor substrate par. 0021.  
Regarding claim 22, Kim Figs. 3a-3c and related text discloses the method of claim 19, wherein a second trench is defined by the second oxide layer Fig. 3a.  
Regarding claim 23, Kim Figs. 3a-3c and related text discloses the method of claim 22, comprising: forming a third oxide layer in the second trench over the second oxide layer Fig. 3b.  
Regarding claim 24, Kim Figs. 3a-3c and related text discloses a method of forming a semiconductor arrangement, comprising: 
forming a first trench 312 in a semiconductor substrate 300; 
forming a first electrical insulator layer 330 in the first trench 312, wherein a second trench is defined by the first electrical insulator layer 330 Fig. 3b; and 16/866,612 Page 5 

Regarding claim 25, Kim Figs. 3a-3c and related text discloses the method of claim 24, comprising: forming a third electrical insulator layer 320 in the first trench 312 prior to forming the first electrical insulator layer 330, wherein: forming the first electrical insulator layer 330 comprises forming the first electrical insulator layer in the first trench over the third electrical insulator layer 320, and the shallow trench isolation structure is further defined by the third electrical insulator layer 320.  
Regarding claim 26, Kim Figs. 3a-3c and related text discloses the method of claim 24, comprising: removing a portion of the second electrical insulator layer 340 to expose the first electrical insulator layer 330 (e.g. etching removes layers).  
Regarding claim 27, Kim Figs. 3a-3c and related text discloses the method of claim 24, wherein: 
forming the first electrical insulator layer 320 comprises forming the first electrical insulator layer at a first rate par. 0021, and forming the second electrical insulator layer 330 comprises forming the second electrical insulator layer at a second rate different than the first rate pars. 0021-0022.  
Regarding claim 29, Kim Figs. 3a-3c and related text discloses the method of claim 24, comprising: 
forming a dielectric layer 310 over the semiconductor substrate 300, wherein forming the first trench comprises further forming the first trench in the dielectric layer par. 0021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 20000059285 in view of Sharan et al. US 2005/0079731.
Regarding claim 4, Kim Figs. 3a-3c and related text discloses the method of claim 1, wherein forming the first electrical insulator layer 320 comprises: depositing electrical insulation material over the semiconductor substrate at a third rate par. 0021; and sputter-etching the first electrical insulator layer at a fourth rate par. 0021. Kim does not expressly disclose wherein a ratio of the third rate to the fourth rate is greater than 15/1.  
Sharan et al. teaches a high deposition rate relative to the sputter etching rate and a preferred deposition to etch ratio is at least 7:1 [0024].

Regarding claim 5, Kim Figs. 3a-3c and related text discloses the method of claim 1, wherein forming the second electrical insulator layer 330 comprises: depositing electrical insulation material over the first electrical insulator layer at a third rate; and sputter-etching the second electrical insulator layer at a fourth rate.  Kim does not expressly disclose wherein a ratio of the third rate to the fourth rate is less than 7/1. 
Sharan et al. teaches a high deposition rate relative to the sputter etching rate and a preferred deposition to etch ratio is at least 7:1 [0024].
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention to use a high deposition rate relative to the sputter etching rate as taught by Sharan et al. in the method of Kim. 
Kim teaches that it is desirable to have the deposition rate high relative to the etching rate [0021] during the formation of layer 330 par. 0022 but slower than the formation of the first electrical insulator layer 320. Furthermore, a person of ordinary skill 
Regarding claim 7, Kim Figs. 3a-3c and related text discloses the method of claim 6, wherein forming the third electrical insulator layer 340 comprises: 
depositing electrical insulation material 340 over the second electrical insulator layer 330 at a fourth rate; and sputter-etching the third electrical insulator layer at a fifth rate. Kim does not expressly disclose wherein a ratio of the fourth rate to the fifth rate is within a range of 7/1 to 15/1.  
Sharan et al. teaches a high deposition rate relative to the sputter etching rate and a preferred deposition to etch ratio is at least 7:1 [0024]. Additionally, Sharan et al. establishes a relationship between the parameters such as flow rate and bias power and epitaxial layer formation in the trench [0026]-[0028]. The method demonstrates to achieve better control of the formation of the layer, the range of the deposition and etching ratio would be considered result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re .

Claims 6 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 20000059285.
Regarding claim 6, Kim Figs. 3a-3c and related text discloses the method of claim 1, comprising: 
forming a third electrical insulator layer 340 over the second electrical insulator 330 layer at a third rate par. 0023. Kim does not expressly disclose wherein the third rate is greater than the second rate.  However, Kim does disclose that the etching rate is lowered in the process of forming the layer 340 resulting in a higher deposition rate. It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention to use the lower etching rate and higher deposition rate in order to prevent the overhang of the insulator layer as taught by Kim. 
Regarding claim 28, Kim Figs. 3a-3c and related text discloses the method of claim 27. Kim does not expressly disclose wherein the second rate is greater than the first rate.  However, Kim does disclose that the etching rate is lowered in the process of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898